ORDER
11 Petitioners' Application to Assume Original Jurisdiction previously granted.
*123812 Petition for Writ of Mandamus and/or for Declaratory Relief is granted. This Court finds: (1) the Kiowa County Assessor was acting as the agent of the Oklahoma Tax Commission under the provisions of 68 O.S. § 2902(E) and (F); (2) In this matter, the Kiowa County Assessor, while acting as the agent of the Oklahoma Tax Commission, failed to fulfill its statutory duties under 68 0.8. § 2902(F); (8) the Taxpayers, Blue Canyon Windpower II LLC, having done all that was required to timely file their application for exemption, are exempt from 2010 ad valo-rem taxes; (4) Kiowa County is entitled to reimbursement from the Ad Valorem Reimbursement Fund by reason of the qualifying exemption. 62 O.S. § 1983; and (5) the Oklahoma Tax Commission is mandated to provide said reimbursement to Kiowa County.
T3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 20TH DAY OF OCTOBER 2011.
4 ALL JUSTICES CONCUR.